The Chancellor
decided that the costs of the complainant and of all the defendants who had appeared in the cause were to be taxed, as between paity and parly, and the aggregate amount of the several bills of costs as taxed was then to be apportioned between the complainant • and *205the oilier parties, according to their respective rights and interests in the premises as ascertained and settled by the decree; and that the final decree should also direct that the several parties entitled to such costs have execution therefor, according to the course and practice of the court in such cases; to wit: that the several parties whose taxed bills of costs and expenses should exceed the amount of their respective rateable proportions of the whole costs in the suit, should have execution for such excess against the other parties respectively, for the amount which the several taxed bills of such other parties were less than.the amount of their several proportions of the whole costs in the suit; that the costs of the guardians ad litem of the infant defendants respectively, to the extent of the rateable proportions of the several infants of the w'hole costs of the suit, were, by the decree, to be declared to be a lien upon their respective shares in the premises as assigned to them by the commissioners, in favor of their several guardians ad litem ; which rateable proportions of the costs, as well as the shares or the proportions of the costs payable by such infants to other parties in the suit, the general guardians of the infants respectively, were, by the decree, to be authorized and directed to pay out of the rents and profits of the shares of the premises which were so assigned to such infants respectively, or out of any other monies in the hands of such general guardians, or which might come to their hands, belonging to such infants; and that the several guardians ad litem must, by the terms of the decree, be at liberty to apply to the court for further directions, if necessary, as to the payment of such costs.